United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1787
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Frederick Lee Reeves

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 11, 2012
                            Filed: December 18, 2012
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Frederick Reeves appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to possession with intent to distribute more than

         1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
500 grams of a mixture and substance containing cocaine hydrochloride, in violation
of 21 U.S.C. § 841(a)(1), (b)(1)(B). His counsel has moved to withdraw, and has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the
district court committed procedural plain error and imposed a substantively
unreasonable sentence.

        Upon careful review, we find nothing in the record to suggest that the district
court committed any procedural error--much less plain error--in this case. See United
States v. Molnar, 590 F.3d 912, 914-915 (8th Cir. 2010) (reviewing for plain error
when defendant did not object below; party claiming plain error must prove there was
error that was plain and that affected his substantial rights). We further conclude that
Reeves’s sentence is not unreasonable. The district court thoroughly explained its
chosen sentence, relied on and properly weighed appropriate factors only, and
imposed a prison term within the calculated Guidelines range and the statutory limits.
See United States v. Feemster, 572 F.3d 455, 460-62 (8th Cir. 2009) (en banc)
(procedure for appellate court review of sentences).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw, subject to counsel
informing Reeves about procedures for seeking rehearing or filing a petition for
certiorari.
                      ______________________________




                                          -2-